Citation Nr: 9913813
Decision Date: 05/20/99	Archive Date: 06/24/99

DOCKET NO. 94-09 357               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Entitlement to an increased (compensable) rating for scarring of
the left calf and ankle.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

Stephen L. Higgs 

INTRODUCTION 

The veteran served on active duty from August 1943 to January 1946.

This matter came to the Board of Veterans' Appeals (Board) on
appeal from a rating decision dated in October 1993 by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon.

This case was the subject of a United Stated Court of Veterans
Appeals order dated in March 1998. In that order, that part of the
Board's February 1996 decision which denied an increased rating for
scarring of the left calf and ankle was vacated and remanded for an
examination and further proceedings.

In his March 1994 VA Form 9, Substantive Appeal to the Board, the
veteran contended that osteoarthritis, which was found in a VA
medical examination in October 1993, was "due to the keloid burns
suffered" on his elbow, for which he had been service connected.
Accordingly, the claim for secondary service connection for
osteoarthritis raised for the first time to the Board in his VA
Form 9 is referred to the RO for appropriate development and
initial adjudication. If the veteran is not satisfied with the
decision of the RO, he may appeal the decision to the Board. As
there has been no action on this issue by the RO, any action by the
Board, other than that taken above, would be prejudicial to the
veteran.

Also, a letter in the claims file from James R. Knopp, M.D., dated
in September 1996, received after the Board's February 1996
decision, gives rise to the issue of service connection for
degenerative joint disease or arthritis of the left ankle. This
matter is referred to the RO for appropriate action. If the veteran
is not satisfied with the actions and adjudication by the RO, he
may appeal the decision to the Board. As there has been no action
on this issue by the RO, any action by the Board, other than that
taken above, would be prejudicial to the veteran.

The RO's attention is called to additional evidence submitted to
the Board that has yet to be reviewed by the Board.

2 -

REMAND

During a VA examination in July 1993, evidence of pain on motion of
the veteran's ankle, such a wincing, was noted during range of
motion tests. Examination of the foot revealed mild discomfort when
the veteran stood on his toes. Mild scarring of the left calf and
ankle with residual pain and discomfort of the ankle was diagnosed.
However, no finding of the functional loss of the ankle due to pain
was made.

The Board notes that 38 C.F.R. 4.10 provides that in cases of
functional impairment, evaluations must be based upon lack of
usefulness of the affected part or systems and 38 C.F.R. 4.40, 4.45
and 4.59 require consideration of functional disability due to
pain, weakened movement, excess fatigability, incoordination, or
pain on movement. These requirements enable the VA to make a more
precise evaluation of the level of disability and of any changes in
the condition. Schaftath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The VA has the duty to assist the veteran in the development of
facts pertinent to his claim. 38 U.S.C.A. 5107(a). The United
States Court of Veterans Appeals has held that the duty to assist
the veteran includes obtaining medical records and medical
examinations where indicated by the facts and circumstances of an
individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. 19.9, the Board
determines that further development of the evidence is essential
for a proper appellate decision and, therefore, remands the matter
to the RO for the following action:

1. The RO should contact the veteran in writing and ask him to
provide the names, addresses, and approximate dates of treatment of
all health care providers, VA or private, who have evaluated or
treated him for his scarring of the left calf and ankle since
October 1993. After securing any necessary authorizations, the RO
should request copies of all indicated records that have

3 -

not been previously obtained by the RO and associate them with the
claims folder.

2. The RO should advise the veteran in writing of his right to
submit additional evidence and argument with respect to the issue
of an increased rating for scarring of the left foot and ankle.

3. After the above developments have been completed, but in any
event, the RO should schedule the veteran for a comprehensive VA
examination by an orthopedist to deter-mine the manifestations of
his service-connected scarring of the left foot and ankle. The
claims folder and a separate copy of this remand must be made
available to the examiner for review prior to the examination. All
indicated tests, studies and X-rays should be performed. The
orthopedist should set forth all objective findings regarding the
disability, including complete range of motion measurements. The
orthopedist should obtain a history and note any objective findings
regarding the following: functional loss due to pain, weakened
movement, excess fatigability, incoordination, and painful motion
or pain with use of the calf and ankle. The orthopedist should also
address the effect of the veteran's current service- connected
scarring of the left foot and ankle on his ability to perform
routine functions, and on his ability to obtain employment. Prior
to the examination, the RO must inform the veteran, in writing, of
all consequences of his failure to report for the examination in
order that he may make an informed decision regarding his
participation in said examination.

- 4 -

4. After the above examination is conducted, the RO should review
the claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the report of
examination. If the report does not include sufficient data or
adequate responses to the specific opinions requested, the report
must be returned to the examiner for corrective action. 38 C.F.R.
4.2.

5. Thereafter, the RO should readjudicate, in light of the
additional evidence, the issue of an increased rating for scarring
of the left calf and ankle. The RO should consider the provisions
of 38 C.F.R. 3.321(b) in adjudicating this issue.

If the benefits sought on appeal are denied, then the appellant and
his representative should be provided a supplemental statement of
the case which reflects RO consideration of all additional
evidence, and the opportunity to respond. Thereafter, the case
should be returned to the Board for further appellate review. The
purpose of this REMAND is to obtain additional evidence and ensure
that the veteran is afforded all due process of law.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV,

5 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1997).

6 - 

